Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election filed on 09/09/2022 in response to the Office Action of 06/10/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1, 7, 9-14 and 83-89, drawn to a method of promoting an immune response to a tumor in a subject in need thereof, comprising administering to the subject an effective amount of: (i) formic acid, a prodrug thereof or a salt of either of the foregoing; and (ii) a cancer immunotherapy agent selected from an antibody, a vaccine or a population of immune cells.
	Additionally, Applicant has elected an antibody as species of cancer immunotherapy agents, and a subject has cancer as species of subjects.
Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 1-3, 7, 9-15, 33 and 83-89 are pending in the application. Claims 2-3, 14-15 and 33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.

4.	Claims 1, 7, 9-13 and 83-89 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 9-13 and 83-89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josey et al. (WO 2016168510, published on 20 October 2016). 
	Claims 1, 9-13 and 83-89 are herein drawn to a method of promoting an immune response to a tumor in a subject in need thereof, comprising administering to the subject an effective amount of: (i) a prodrug of formic acid; and (ii) an antibody of a cancer immunotherapy agent.
	Josey et al. teach a method comprises administering to a subject a HIF-2a inhibitor and an immunotherapeutic agent, wherein the subject has cancer, wherein the immunotherapeutic agent induces or enhances an immune response (see entire document, e.g. [0011], [0030], claims 1-51), wherein the HIF-2a inhibitor is a prodrug comprising formic acid or formate of a compound (see [0012], [0069], compounds 239, 242, 273 and 579 in Table 1).
	For claims 9-10 and 83-85, Josey et al. teach the immunotherapeutic agent is anti-PD-1 antibody nivolumab or pembrolizumab; see [0030], claims 45-46.
	For claims 11-13, Josey et al. teach the cancer includes lung cancer; see [0011], [00545].
	For claims 86-88, Josey et al. teach the prodrug is converted in vivo to an active compound by hydrolysis; see [0069], [00545], [00549].
	For claim 89, Josey et al. teach the subject is a human; see [00545].

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 7, 9-13 and 83-89 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Cell Metabolism, 25, pages 345–357, February 7, 2017, IDS) in view of Josey et al. (WO 2016168510, published on 20 October 2016).
Claims 1, 7, 9-13 and 83-89 are herein drawn to a method of promoting an immune response to a tumor in a subject in need thereof, comprising administering to the subject an effective amount of: (i) a salt of formic acid; and (ii) an antibody of a cancer immunotherapy agent.
Ma et al. teach the immunomodulatory activity of serine, glycine and formate, one-carbon units (serine, glycine and formate) is an agent that promotes an immune response; see entire document, e.g. abstract. Ma et al. teach that the one-carbon units (serine, glycine and formate) may have important therapeutic implications for immunotherapy and anti-tumor T cell responses; see abstract, Fig. 7, pages 352-353, bridging paragraph of pages 354-355.
	Ma et al. do not teach an immunotherapeutic agent induces or enhances an immune response. 
	However, this deficiency is remedied by Josey et al.
	Josey et al. teach a method comprises administering to a subject an immunotherapeutic agent, wherein the subject has cancer, wherein the immunotherapeutic agent induces or enhances an immune response (see entire document, e.g. [0011], [0030], claims 44-46), Josey et al. teach the immunotherapeutic agent is anti-PD-1 antibody nivolumab or pembrolizumab; see [0030], claims 45-46. Josey et al. teach the cancer includes lung cancer; see [0011], [00545]. Josey et al. teach the prodrug is converted in vivo to an active compound by hydrolysis; see [0069], [00545], [00549]. Josey et al. teach the subject is a human; see [00545].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to combine glycine and formate, and anti-PD-1 antibody to enhance an immune response. One would have been motivated to do so because Ma et al teach that glycine and formate promote an immune response and may have important therapeutic implications for immunotherapy and anti-tumor T cell responses; Josey et al. teach a method comprises administering to a subject an immunotherapeutic agent (e.g. anti-PD-1 antibody), wherein the subject has cancer, wherein the immunotherapeutic agent enhances an immune response. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to combine glycine and formate, and anti-PD-1 antibody to enhance an immune response, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, glycine and formate, and anti-PD-1 antibody are taught by the prior arts for enhancing an immune response.

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642